     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 1 of 13


1

2

3                                 UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6      PATRICK NEWELL,                                     Case No. 3:16-cv-00662-MMD-WGC

7                                    Petitioner,                           ORDER
              v.
8

9      ISIDRO BACA, et al.,

10                               Respondents.

11

12    I.     SUMMARY

13           Pro se Petitioner Patrick Newell filed a petition for writ of habeas corpus under 28

14    U.S.C. § 2254 (“Petition”). (ECF No. 6.) This matter is before the Court for adjudication of

15    the merits of the Petition. For the reasons discussed below, the Court denies the Petition,

16    denies a certificate of appealability, and directs the Clerk of the Court to enter judgment

17    accordingly.

18    II.    BACKGROUND

19           Newell’s convictions are the result of events that occurred in Clark County,

20    Nevada on or about October 10, 2012. (ECF No. 20-10 at 2.) In its opinion affirming

21    Newell’s convictions, the Nevada Supreme Court described the crime, as revealed by

22    the evidence at Newell’s trial, as follows:

23           In 2012, appellant Patrick Newell sprayed Theodore Bejarano with gasoline
             and lit Bejarano on fire during an altercation at a gas station. Newell also
24           threatened Bejarano with a small pocket knife, although Bejarano could not
             later recall this incident. . . . [a]t trial, Newell claimed that his actions were a
25           justifiable battery because he reasonably believed that Bejarano was
             committing felony coercion against him at the time of the incident.
26

27    (ECF No. 23-6 at 3.)

28           On June 19, 2014, a jury convicted Newell of battery with the use of a deadly
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 2 of 13


1     weapon resulting in substantial bodily harm (Count 2), attempted assault with a deadly

2     weapon (Count 3), and performance of an act in reckless disregard of persons or

3     property resulting in substantial bodily harm (Count 4). (ECF No. 21-3 at 3.) The jury

4     found Newell not guilty of attempted murder with the use of a deadly weapon (Count 1).

5     (Id. at 2.) The state district court sentenced Newell to 72 to 180 months for Count 2 and

6     24 to 60 months for Count 3, to run concurrent with Count 2. (ECF No. 22-6 at 3.) Count

7     4 was dismissed. (Id.)

8            Newell appealed, and the Nevada Supreme Court affirmed. (ECF No. 23-6.)

9     Newell petitioned for rehearing. (ECF No. 23-9.) The Nevada Supreme Court denied the

10    petition without explanation. (ECF No. 23-10.) Remittitur issued on February 26, 2016.

11    (ECF No. 23-13.)

12           On August 3, 2015, Newell filed a state habeas petition challenging the

13    computation of his good-time credits. (ECF No. 23-3.) The state district court denied the

14    petition on March 3, 2016. (ECF No. 23-12.) The Nevada Court of Appeals affirmed the

15    denial of the petition on December 14, 2016. (ECF No. 23-17.) Remittitur issued on

16    January 11, 2017. (ECF No. 23-18.)

17           Newell’s federal habeas petition was filed on January 6, 2017. (ECF No. 6.)

18    Respondents moved to dismiss the petition on November 14, 2017. (ECF No. 18.) This

19    Court denied the motion on July 31, 2018. (ECF No. 32.)

20           Respondents answered Newell’s petition on March 28, 2019. (ECF No. 42.) Newell

21    replied on July 15, 2019. (ECF No. 55.) Thereafter, Newell requested an evidentiary

22    hearing, that the matter be placed on calendar, and that the case be submitted for a

23    decision. (ECF Nos. 56, 59, 60.) This Court denied Newell’s motions. (ECF No. 61 at 3.)

24           Newell asserts the following violations of his federal constitutional rights: (1) the

25    state district court’s retroactive application of new limitations on the use of deadly force

26    violated ex post facto principles and deprived him of a defense that would otherwise have

27    been available to him when he committed his crime; and (2) the state district court’s

28    creation of new limitations on the use of deadly force and ex post facto application of these

                                                   2
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 3 of 13


1     limitations violated his Fourteenth Amendment due process rights. (ECF No. 6 at 3–5.)

2            In its order denying Respondents’ motion to dismiss, this Court explained that it

3     viewed Newell’s two grounds as actually setting forth a single claim––that the state district

4     court’s retroactive application of new limitations on the use of deadly force violated ex post

5     facto principles and deprived Newell of a defense that would otherwise have been

6     available to him when he committed his crime in violation of his Fourteenth Amendment

7     due process rights. (ECF No. 32 at 4.)

8            It appears that Newell was granted parole on or about May 9, 2019.

9     III.   LEGAL STANDARD

10           28 U.S.C. § 2254(d) sets forth the standard of review generally applicable in

11    habeas corpus cases under the Antiterrorism and Effective Death Penalty Act

12    (“AEDPA”):

13           An application for a writ of habeas corpus on behalf of a person in custody
             pursuant to the judgment of a State court shall not be granted with respect
14           to any claim that was adjudicated on the merits in State court proceedings
             unless the adjudication of the claim --
15
                (1) resulted in a decision that was contrary to, or involved an
16                  unreasonable application of, clearly established Federal law, as
                    determined by the Supreme Court of the United States; or
17
                (2) resulted in a decision that was based on an unreasonable
18                  determination of the facts in light of the evidence presented in the
                    State court proceeding.
19

20    28 U.S.C. § 2254(d).

21           A state court decision is contrary to clearly established Supreme Court precedent,

22    within the meaning of 28 U.S.C. § 2254, “if the state court applies a rule that contradicts

23    the governing law set forth in [the Supreme Court’s] cases” or “if the state court confronts

24    a set of facts that are materially indistinguishable from a decision of [the Supreme] Court.”

25    Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (quoting Williams v. Taylor, 529 U.S. 362,

26    405-06 (2000), and citing Bell v. Cone, 535 U.S. 685, 694 (2002)). A state court decision

27    is an unreasonable application of clearly established Supreme Court precedent within

28    the meaning of 28 U.S.C. § 2254(d) “if the state court identifies the correct governing

                                                    3
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 4 of 13


1     legal principle from [the Supreme] Court’s decisions but unreasonably applies that

2     principle to the facts of the prisoner’s case.” Id. at 75 (quoting Williams, 529 U.S. at 413).

3     “The ‘unreasonable application’ clause requires the state court decision to be more than

4     incorrect or erroneous. The state court’s application of clearly established law must be

5     objectively unreasonable.” Id. (quoting Williams, 529 U.S. at 409–10) (internal citation

6     omitted).

7            The Supreme Court has instructed that “[a] state court’s determination that a claim

8     lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

9     on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101

10    (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court

11    has stated “that even a strong case for relief does not mean the state court’s contrary

12    conclusion was unreasonable.” Id. at 102 (citing Lockyer, 538 U.S. at 75); see also Cullen

13    v. Pinholster, 563 U.S. 170, 181 (2011) (describing the standard as a “difficult to meet”

14    and “highly deferential standard for evaluating state-court rulings, which demands that

15    state-court decisions be given the benefit of the doubt” (internal quotation marks and

16    citations omitted)).

17    IV.     DISCUSSION

18           Newell argues that the state district court retroactively applied new limitations on

19    the use of deadly force in violation of ex post facto principles and deprived him of a

20    defense that would otherwise have been available to him when he committed his crime

21    in violation of his Fourteenth Amendment right to due process. (ECF No. 6 at 3–5.)

22    Respondents counter that the state district court’s interpretation of NRS § 200.160 was

23    expected and defensible. (ECF No. 42 at 7.)

24           At trial, “Newell’s theory was that he was legally entitled to use deadly force to

25    protect himself from a felony coercion” because the victim “was attempting to coerce Mr.

26    Newell into giving him a ride.” (ECF Nos. 6 at 10; 22-2 at 13.) In line with that theory,

27    Newell proposed a justifiable battery jury instruction based on Davis v. State, 321 P.3d

28    867 (Nev. 2014), which was decided by the Nevada Supreme Court approximately three

                                                     4
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 5 of 13


1     months before Newell’s trial. (ECF No. 22-2 at 12–14.) Newell’s proposed jury instruction

2     provided that:

3            Justifiable battery is the battery of a human being when there is reasonable
             ground to apprehend a design on the part of the person battered to commit
4            a felony and there is [imminent] danger of such a design being
             accomplished. This is true even if deadly force is used. . . .
5

6     (ECF No. 23-6.)

7            Following discussion of Newell’s proposed jury instruction (see ECF No. 22-2 at

8     12–17), the jury was instructed: “Justifiable battery is the battery of a human being, which

9     does not result in death and is necessary for self-defense, when there is reasonable

10    ground to apprehend a design on the part of the person injured to do some great personal

11    injury to the person inflicting the injury.” (ECF No. 22-1 at 36.) The jury was also instructed,

12    over Newell’s objection to the italicized sentences that were added by the state district

13    court, that:

14           Justifiable battery is the battery of a human being when there is reasonable
             ground to apprehend a design on the part of the person battered to commit
15           a felony and there is immeninent [sic] danger of such a design being
             accomplished. This is true even if deadly force is used. The amount of force
16           used to effectuate the battery must be reasonable and necessary under the
             circumstances. Deadly force cannot be used unless the person battered
17           poses a threat of serious bodily injury.

18           The felony that the Defendant alleges occurred was the crime of Coercion,
             which is defined as follows:
19
                     It is unlawful for a person to use the immediate threat of
20                   physical force, with the intent to compel another to do or
                     abstain from doing an act which the other person has a right to
21                   do or abstain from doing, to:

22                         (a)     Use violence or inflict injury upon the other
                                   person or any of the other person’s family, or
23                                 upon the other person’s property, or threaten
                                   such violence or injury;
24                         (b)     Deprive the person of any tool, implement or
                                   clothing, or hinder the person in the use thereof.
25                         (c)     Attempt to intimidate the person by threats or
                                   force.
26

27    (Id. at 39.)

28           The state district court explained that it was “comfortable” changing Newell’s

                                                     5
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 6 of 13


1     proposed jury instruction “because that . . . seems like it’s what the Legislature and

2     Weddell[ 1] intended, granted it may not be what Davis intended[,] although Davis and

3     Weddell [are] two cases that are not saying the same thing.” (ECF No. 22-2 at 17.)

4             On direct appeal, Newell argued that the state district court unreasonably restricted

5     his right to present a justifiable battery defense when it added specific restrictions beyond

6     those found in NRS § 200.160. (ECF No. 22-9 at 9.) The Nevada Supreme Court explained

7     that while a plain reading of NRS § 200.160 and NRS § 200.275 would appear to “justify

8     any battery committed in reasonable apprehension of any felony or in resistance of an

9     attempt to commit any felony, regardless of the amount of force used or whether the

10    person battered poses a threat of serious bodily injury,” this “interpretation is unreasonable

11    and absurd.” (ECF No. 23-6 at 6 (emphases in original).) Therefore, the Nevada Supreme

12    Court, considering its holding in Weddell and the United States Supreme Court’s decision

13    in Tennessee v. Garner, 471 U.S. 1 (1985), explained:

14            [W]e extend our holding in Weddell to NRS 200.160 and require that in order
              for homicide in response to the commission of a felony to be justifiable under
15            that statute, the amount of force used must be reasonable and necessary
              under the circumstances. Furthermore, deadly force cannot be used unless
16            the person killed poses a threat of serious bodily injury to the slayer or
              others. By extension, the amount of force used in a battery must also be
17            reasonable and necessary in order to be justified, and deadly force cannot
              be used unless the person battered poses a threat of serious bodily injury to
18            the slayer or others. Because the district court correctly included these
              requirements in its justifiable battery jury instruction, we hold that it did not
19            abuse its discretion.

20    (Id. at 9.)
21            In his petition for rehearing, Newell argued that the Nevada Supreme Court’s
22    decision on direct appeal “overlooked or misapprehended a material question of law in
23    that it failed to consider the Ex Post Facto implications of retroactively applying the newly
24    created limitations on the use of deadly force to Newell.” (ECF No. 23-9 at 7.) The
25    Nevada Supreme Court denied the petition without explanation. (ECF No. 23-10 at 2.)
26            Because Newell’s federal constitutional violation arguments were denied on the
27

28
              1State   v. Weddell, 43 P.3d 987 (Nev. 2002).
                                                    6
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 7 of 13


1     merits without explanation by the Nevada Supreme Court in its order denying his petition

2     for rehearing, this Court “determine[s] what arguments or theories supported or . . . could

3     have supported, the state court’s decision; and then it must ask whether it is possible

4     fairminded jurists could disagree that those arguments or theories are inconsistent with

5     the holding in a prior decision of [the United States Supreme] Court.” Harrington, 562

6     U.S. at 102.

7             The Constitution’s Ex Post Facto Clause provides that “[n]o State shall . . . pass

8     any . . . ex post facto [l]aw.” Art. I, § 10, cl. 1; see also Art. I, § 9, cl. 3 (“No . . . ex post

9     facto [l]aw shall be passed.”). The Ex Post Facto Clauses “forbids the Congress and the

10    State to enact any law which imposes a punishment for an act which was not punishable

11    at the time it was committed; or imposes additional punishment to that then prescribed.”

12    Weaver v. Graham, 450 U.S. 24, 28 (1981) (internal quotation marks omitted). “As the

13    text of the Clause makes clear, it ‘is a limitation upon the powers of the Legislature, and

14    does not of its own force apply to the Judicial Branch of government.’” Rogers v.

15    Tennessee, 532 U.S. 451, 456 (2001) (quoting Marks v. United States, 430 U.S. 188,

16    191 (1977)). Thus, because Newell alleges a violation by the state district court and

17    Nevada Supreme Court, not the Nevada Legislature, and because the United States

18    Supreme Court has made it clear that “[t]he Ex Post Facto Clause, by its own terms,

19    does not apply to courts,” id. at 460, to the extent Newell makes an Ex Post Facto Clause

20    violation argument, such an argument is legally untenable.

21           However, turning to Newell’s due process argument, the United State Supreme

22    Court has observed that the “limitations on ex post facto judicial decisionmaking are

23    inherent in the notion of due process.” Id. at 456, 460 (explaining that “the Due Process

24    and Ex Post Facto Clauses safeguard common interests-in particular, the interests of

25    fundamental fairness (through notice and fair warning) and the prevention of the arbitrary

26    and vindictive use of the laws”). Because “a criminal statute must give fair warning of the

27    conduct that it makes a crime,” the judicial construction of a criminal statute “must not be

28    given retroactive effect” if that judicial construction “is unexpected and indefensible by

                                                       7
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 8 of 13


1     reference to the law which had been expressed prior to the conduct in issue.” Bouie v.

2     City of Columbia, 378 U.S. 347, 350, 354 (1964) (internal quotation marks omitted)

3     (determining that the South Carolina court’s construction of a statute was unexpected

4     and indefensible because it was at odds with the statute’s plain language and had no

5     support in prior South Carolina decisions); see also United States v. Lanier, 520 U.S.

6     259, 266 (1997) (stating that “due process bars courts from applying a novel construction

7     of a criminal statute to conduct that neither the statute nor any prior judicial decision has

8     fairly disclosed to be within its scope”); Webster v. Woodford, 369 F.3d 1062, 1069 (9th

9     Cir. 2004) (“The touchstone of the Bouie doctrine is that due process protects against

10    judicial infringement of the right to fair warning that certain conduct will give rise to

11    criminal penalties.”). Accordingly, “[w]hen a[n] . . . unforeseeable state-court construction

12    of a criminal statute is applied retroactively to subject a person to criminal liability for past

13    conduct, the effect is to deprive him of due process of law in the sense of fair warning

14    that his contemplated conduct constitutes a crime.” Bouie, 378 U.S. at 354–55.

15           Newell argues that the state district court and Nevada Supreme Court’s extension

16    of Weddell to NRS § 200.160, which prohibited him from presenting this theory that he

17    was entitled to use deadly force to protect himself from felony coercion, was

18    unforeseeable and violated his due process rights given the common law in place when

19    NRS § 200.160 was adopted, the plain reading of NRS § 200.160, and the Nevada

20    Supreme Court’s comments in Davis. (ECF No. 6 at 12.) This Court disagrees.

21           Under Nevada law, “[i]n addition to any other circumstances recognized as

22    justification at common law, the infliction or threat of bodily injury is justifiable, and does

23    not constitute mayhem, battery or assault, if done under circumstances which would

24    justify homicide.” NRS § 200.275. Relevantly, pursuant to NRS § 200.160 as it appeared

25    at the time of Newell’s crime and trial, homicide was justifiable when committed “[i]n the

26    lawful defense of the slayer . . . where there is reasonable ground to apprehend a design

27    on the part of the person slain to commit a felony” or “[i]n the actual resistance of an

28    attempt to commit a felony upon the slayer.”

                                                      8
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 9 of 13


1            Approximately ten years prior to Newell’s crime, in State v. Weddell, the Nevada

2     Supreme was “asked to determine whether a private person may use deadly force in

3     making what is commonly referred to as a citizen’s arrest.” Weddell, 43 P.3d at 988. The

4     Nevada Supreme Court “h[e]ld that a private person, when arresting another person . . .

5     may use no more force than is necessary and reasonable to secure the arrest” and that

6     “deadly force is, as a matter of law, unreasonable, unless the deadly force is used in

7     defense of self or others against a threat of serious bodily injury.” Id. at 988. In coming to

8     this conclusion, the Nevada Supreme Court explained that “[a]t common law, the fleeing-

9     felon rule permitted a private person to use deadly force to apprehend a felon” and that

10    this “rule was adopted at a time when felonies were only the very serious, violent or

11    dangerous crimes and virtually all felonies were punishable by death.” Id. at 990. However,

12    today “many crimes which are punished as felonies do not involve dangerous conduct or

13    violence and are not punishable by death,” and as such, “[t]he modern arbitrary and

14    expanded classification of crimes as felonies has undermined the rationale for the old

15    common law fleeing-felon rule.” Id. at 990. In addition to distancing itself from the common

16    law, the Nevada Supreme Court also explained that the Nevada legislature repealed NRS

17    § 200.160(3) 2 in 1993, which indicated “its disapproval of private persons using deadly

18    force when arresting or attempting the arrest of a person suspected of a felony.” Id. at 991.

19           Twelve years later, and approximately three months before Newell’s trial, the

20    Nevada Supreme Court, in Davis, reversed a decision by the state district court rejecting

21    the defense’s justifiable battery instructions because, according to the Nevada Supreme

22    Court, “NRS 200.275 unequivocally provides that battery is justifiable in self-defense

23    under the same conditions that would justify homicide.” Davis, 321 P.3d at 875. The

24    Nevada Supreme Court explained that the state district court refused to give the defense’s

25

26
             2NRS  § 200.160(3) provided that homicide is justifiable if it has been committed
27    “[b]y any person, when committed upon the person of another who is engaged in the
      commission of a felony or an attempted felony, or who after the commission or attempted
28    commission of any such felony is fleeing from the premises or resisting lawful pursuit and
      arrest.”
                                                  9
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 10 of 13


1     justifiable battery instructions because “while the proposed instructions were consistent

2     with Nevada’s justifiable homicide statutes, the statutes were overbroad and did not reflect

3     the true state of the law because deadly force is not justifiable when exercised to prevent

4     nonviolent felonies.” Id. at 873. Although, relevantly, the Nevada Supreme Court noted

5     that the plain language of NRS § 200.120(1), § 200.150, § 200.160, and § 200.275 do “not

6     differentiate between the types of felonies from which a person may defend himself,” it

7     explained that the state district court’s reasoning in rejecting the defense’s instruction was

8     incorrect because “this case does not present the question of whether battery is justifiable

9     when used to defend against a nonviolent felony.” Id. Rather, in Davis, the defendant

10    argued that the victim intended to commit “some great personal injury” against him. Id. at

11    873. The Nevada Supreme Court then explained that the defense’s proposed instructions

12    were “legally correct and in accord with current statutes” because “justifiable battery is . .

13    . battery [that] is necessary for self-defense against one who manifestly intends to commit

14    a felony by using violence or surprise, or when there is reasonable ground to apprehend

15    a design on the part of the person injured to do some great personal injury to the person

16    inflicting the injury.” Id. at 873–74.

17           Here, the state district court appears to have been correct when it commented that

18    “Davis and Weddell [are] two cases that are not saying the same thing.” (ECF No. 22-2 at

19    17.) However, that does not lead to a conclusion that the Nevada Supreme Court’s

20    extension of Weddell to NRS § 200.160 was unexpected, indefensible, or unforeseeable.

21    Bouie, 378 U.S. at 350, 354–55. Like Bouie, the Nevada Supreme Court’s interpretation

22    was at odds with the statute’s plain language. Indeed, as the Nevada Supreme Court

23    noted in Newell’s direct appeal, NRS § 200.160 and NRS § 200.275 appear to justify any

24    battery committed in reasonable apprehension of, or in resistance of an attempt to commit,

25    any felony, whether violent or nonviolent, regardless of the amount of force used or

26    whether the person battered poses a threat of serious bodily injury. However, unlike Bouie,

27    the Nevada Supreme Court’s interpretation was supported by a prior judicial decision in

28    Weddell.

                                                   10
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 11 of 13


1            Although Weddell dealt with deadly force in a citizen’s arrest, it was not unexpected

2     or unforeseeable that the Nevada Supreme Court’s reasoning and holding 3 in Weddell

3     could be applied to Newell’s case. In Weddell, the Nevada Supreme Court explained that

4     at common law, deadly force used to apprehend a felon was permitted since common law

5     felonies were serious and violent, which is not the case in present day. Weddell, 43 P.3d

6     at 990. Similarly, here, the common law allowance of deadly force in defense of any type

7     of felony could be found to be outdated considering the types of cases that amount to

8     felonies in current society. Further, in Weddell, the Nevada Supreme Court explained that

9     the Nevada legislature’s repeal of NRS § 200.160(3) indicated “its disapproval of private

10    persons using deadly force when arresting or attempting the arrest of a person suspected

11    of a felony.” Id. at 991. The Nevada legislature’s disapproval of deadly force in a citizen’s

12    arrest could be found to extend to the deadly force permitted by other parts of NRS §

13    200.160 as well.

14           Turning to Newell’s argument that his due process rights were violated by the

15    Nevada Supreme Court’s extension of Weddell to NRS § 200.160 in light of Davis, the

16    United States Supreme Court has explained that it “has never found a due process

17    violation . . . where a state supreme court, squarely addressing a particular issue for the

18    first time, rejected a consistent line of lower court decisions based on the supreme court’s

19    reasonable interpretation of the language of a controlling statute.” Metrish v. Lancaster,

20    569 U.S. 351, 367 (2013). Importantly, in Davis, unlike the facts in Newell’s case, the issue

21    was not “whether battery [was] justifiable when used to defend against a nonviolent

22    felony.” Davis, 321 P.3d at 873. Therefore, the Nevada Supreme Court had not previously

23
             3The  relevant holding in Weddell mirrors the Nevada Supreme Court’s holding in
24
      Newell’s direct appeal. Compare Weddell, 43 P.3d at 988 (holding “that a private person,
25    when arresting another person . . . may use no more force than is necessary and
      reasonable to secure the arrest” and that “deadly force is, as a matter of law,
26    unreasonable, unless the deadly force is used in defense of self or others against a threat
      of serious bodily injury”), with ECF No. 23-6 at 9 (holding “the amount of force used in a
27    battery must . . . be reasonable and necessary in order to be justified, and deadly force
      cannot be used unless the person battered poses a threat of serious bodily injury to the
28    slayer or others”).

                                                   11
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 12 of 13


1     “squarely address[ed the] particular issue” in Newell’s direct appeal. 4 Metrish, 569 U.S. at

2     367.

3            In Davis, the Nevada Supreme Court noted that the plain language of NRS §

4     200.160 “does not differentiate between the types of felonies from which a person may

5     defend himself.” Davis, 321 P.3d at 873. In Newell’s direct appeal, the Nevada Supreme

6     Court explained that interpreting NRS § 200.160 by its plain meaning, which would “justify

7     any battery committed in reasonable apprehension of any felony or in resistance of an

8     attempt to commit any felony, regardless of the amount of force used or whether the

9     person battered poses a threat of serious bodily injury,” would be “unreasonable and

10    absurd.” (ECF No. 23-6 at 6 (emphases in original).) It does not appear that the Nevada

11    Supreme Court, in its opinion in Newell’s direct appeal, was rejecting its prior notation in

12    Davis; rather, it appears that it was simply further analyzing the plain reading NRS §

13    200.160 in a case where further analysis was warranted. However, even if the Nevada

14    Supreme Court in Newell’s direct appeal did reject its prior notation in Davis, this rejection

15    was based on the Nevada Supreme Court’s reasonable interpretation of NRS § 200.160,

16    and, as such, did not violate Newell’s right to due process. Metrish, 569 U.S. at 367.

17           In sum, this Court concludes that the Nevada Supreme Court’s extension of

18    Weddell to NRS § 200.160—even considering its later decision in Davis—was not

19    unexpected, indefensible, or unforeseeable; accordingly, Newell’s due process rights were

20    not violated. Because the Court determines that fairminded jurists would agree that this

21    reasoning establishing that Newell’s federal constitutional rights were not violated was not

22    inconsistent with prior decisions of the United States Supreme Court, Newell is not entitled

23    to relief. 5 See Harrington, 562 U.S. at 102.

24

25
             4The  Nevada Supreme Court defined the issue in Newell’s direct appeal as
26    “whether there is any limitation as to the use of deadly force in response to the commission
      of a felony under NRS 200.160.” (ECF No. 23-6 at 3.)
27
             5Newellrequested an evidentiary hearing in his reply brief. (See ECF No. 55 at 4.)
28    However, Newell also filed a motion for an evidentiary hearing (ECF No. 56), which this
      Court denied (ECF No. 61). This Court declines to revisit this issue.
                                                12
     Case 3:16-cv-00662-MMD-WGC Document 62 Filed 04/15/20 Page 13 of 13


1     V.     CERTIFICATE OF APPEALABILITY

2            This is a final order adverse to Newell. As such, Rule 11 of the Rules Governing

3     Section 2254 Cases requires this Court to issue or deny a certificate of appealability

4     (COA). Therefore, this Court has sua sponte evaluated the claims within the petition for

5     suitability for the issuance of a COA. See 28 U.S.C. § 2253(c); Turner v. Calderon, 281

6     F.3d 851, 864–65 (9th Cir. 2002). Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue

7     only when the petitioner “has made a substantial showing of the denial of a constitutional

8     right.” With respect to claims rejected on the merits, a petitioner “must demonstrate that

9     reasonable jurists would find the district court’s assessment of the constitutional claims

10    debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v.

11    Estelle, 463 U.S. 880, 893, n.4 (1983)). Applying this standard, the Court finds that a

12    certificate of appealability is unwarranted.

13     VI.    CONCLUSION

14           It is therefore ordered that the Petition for a Writ of Habeas Corpus Pursuant to 28

15    U.S.C. § 2254 by a Person in State Custody (ECF No. 6) is denied.

16           It is further ordered that Petitioner is denied a certificate of appealability.

17           The Clerk of Court is directed to enter judgment accordingly and close this case.

18           DATED THIS 15th day of April 2020.

19

20                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                     13
